The opinion of the Court was delivered by
Bermudez, C. J.
This is an application for authority to tile a trauseript of appeal, within a delay prayed to be allowed.
The defendant was indicted for murder, tried and convicted. From the sentence of death passed upon him, lie took an appeal, returnable to Shreveport at the last October Term. Before the return day he made his escape. No transcript was filed on the return day, or since. Recently the defendant was captured. He moves the Court now to extend the return day to the first Monday in June next, and make the appeal returnable at Monroe.
The application is unfounded. By not filing the transcript on the return day, or within the throe judicial days following it, and by not seasonably applying for an extension within which to file it, and not filing it in time, the defendant must be considered, juris and dejvre, as having abandoned it.
Far from showing that he was prevented from doing so by any event not under His control, he himself avers a state of facts showing that he has done a wrong, of which lie now seeks to take advantage.
He has trusted to chance the inexecution of the gloomy sentence of the law, but has doomed himself to the irrevocable consequences of his rashness.
This Court is without power to extend to him the relief sought. O. B. 57, fol. 155.
Application refused.